DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification was received on 10/20/2020.  This amendment is acceptable and hereby entered. 

REASONS FOR ALLOWANCE
Claim 1-23 are allowed the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a down surface buffing system for an article of footwear including a rotational brush, a component holder, and a compression member. The component holder is formed of a plurality of rollers forming a plane and the rotational brush has a rotation axis parallel to the plane. Notably, the axis of the rotation brush is positioned on one side of the plane, and the bristles of the of the rotation bush extend to a second side of the plane. Claim 1 further requires a compression member on the second side of the plane, and the brush rotates in different directions relative to the compression member. 
Claim 17 is directed to a method of buffing an article of footwear with a down surface buffing system using substantially identical apparatus described in the claim 1. 
US 3,961,390 A to Giordano (hereinafter “Giordano”) describes an article of footwear down surface buffing system including a rotational brush with implied bristles, holders and motor driving the brush (see fig. 5  below). 

    PNG
    media_image1.png
    539
    693
    media_image1.png
    Greyscale

However, Giordano does not teach or suggest the holder comprises a plurality of roller forming a support plane. Likewise, Giordano does not teach or suggest the bristles of the brush extend past the plane of the holder, nor is a compression member on one side of the plane taught or suggested. 
US 2016/0345800 A1 to Macintyre (hereinafter “Macintyre”) describes a cleaning apparatus including a planar body with slots causing bristles of a cleaning brush, the brush positioned on one side of the plane, to extend through the slots to the other side of the plane (see fig. below). 

    PNG
    media_image2.png
    521
    779
    media_image2.png
    Greyscale

However, Macintyre does not teach or suggest a buffing system wherein the planer body is formed of a plurality of rollers nor a compression member on a second side of the plane. 
Modification of the cited references to include the missing features in the specific manner described would be a hindsight reconstruction based on applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732